Per CuRiam.
The basic question for decision was a factual one: What was the contract? Was it, as plaintiff alleged, to pay for labor and materials; or was it, as defendant alleged, to remodel the dwelling for the sum of $3150, which defendant has paid?
Plaintiff testified he contracted to do specific work for a specific sum as alleged by defendant, but when he started the work, defendant decided to materially increase the work to be done. They then agreed to abandon the original contract, agreeing instead that plaintiff would be paid for labor and materials used in making the repairs. The court correctly overruled the motion for nonsuit. The credibility of plaintiff’s evidence was for the jury.
To show what labor and materials were used in making the repairs, plaintiff identified invoices rendered him by laborers and material *215suppliers. He testified that the laborers rendering bills worked on defendant’s dwelling and that he paid them the sums shown on the invoices. He testified the materials shown on the invoices were used in making the repairs to defendant’s dwelling. The paid invoices detailing the labor and material were offered in evidence. Defendant assigns this as error. It was competent for plaintiff to show in this manner just what the laborers did and what kinds and quantities of materials he used in making the repairs. They were merely his statement of what had been done and used. Pearson v. Luther, 212 N.C. 412, 193 S.E. 739.
We have carefully examined the record and each of defendant’s assignments of error. We find
No error.